Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 12-15, 17-26, 28, and 31- 35 are all the claims.
2.	Claims 1-11, 16, 27, 29, and 30 are canceled, Claims 12, 17, 20, 22, and 23 are amended, and new Claims 31-35 are added in the Reply of 3/7/2022.
3.	The replacement specification of 10/18/2021 is entered.

Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on 3/7/2022 is acknowledged.
5.	Claims 12-15, 17-26, 28, and 31- 35 are all the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 9/27/2021 and 3/7/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
7.	The replacement drawings were received on 10/18/2021.  These drawings are accepted.

Specification
8.	The disclosure is objected to because of the following informalities:
 Ultra p-ERK, AphaLISA, Proxiplate, MaxiSorp, Envisu, Endosafe, Vivapsin, Stericup, Capture,Select, FreeStyle 293, Steriflip, OneShot, Superdex, LabChip II, see [0533, e.g., Avistan, etc.], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Due to the extensive number of trademarks used throughout this application, Applicants are advised to conduct a thorough search for those marks that are improperly identified.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  	b) The specification contains obvious typographical errors, e.g. [0660] “TirtonX100”.
Appropriate correction is required.

Claim Objections
9.	Claims 1 and 23 are objected to because of the following informalities:  
a) Claim 1 and the dependent and generic claims which depend therefrom, is improper for failing to include the full name of the betacellulin protein designated “BCT”.  Appropriate correction is required.
b) Claim 23 fails to include the description of the terms “CH1A”, “CH1B” “CKA” and “CKB” whilst the description for the terms “VHA”, “VHB”, “VLA” and “VLB” is provided in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 12-15, 17-26, 28, and 31- 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 12-15, 17-26, 28, and 31- 35 are indefinite and confusing for the use of “a”-“d” nomenclature for what appear to be different sets of antibodies in Claim 12, wherein each set is further divided into different species of antibodies. Still further the dependent claims of Claim 1 such as Claims 17-18, 23 and 31-34 restate the pattern of “a”-“d” in rendering the claims all the more unclear. With respect to Claim 19 designating antibody species “a”-“d” for the anti-VEGF domain, Claims 31-34 then refer to the sequences under “e”-“h”. If the alphabetical numeric is intended to provide a meaning to the structure or organization of the VH or VL domain for the BTC- binding moieties falling within the groups in Claim 12, then it is not clear what the denotations mean. The same is true for the anti-VEGF of Claim 19 and the dependent claims thereof. 
	See Table 1 in the specification where each of the species falling under “a”-“d”, respectively, at least for Claim 12 shows that the SEQ ID NOS correspond to combined, Kabat, Chothia and IMGT numbering for the anti-BTC clones NVS1 (element a), NVS2 (element b), NVS3 (element c) and NVS4 (element 4), respectively. 
See Table 2 in the specification where the clone, NVS8, falling under “a”-“d”, respectively, at least for Claim 19 shows that the SEQ ID NOS correspond to combined (element a), Kabat (element b), Chothia (element c) and IMGT (element d) numbering for the anti-VEGF clone.
None of these numbering systems appear in the claim set for any antibody clone irrespective of whether it is anti-BTC or anti-VEGF species. The ordinary artisan could not possibly fathom from the description that each of the elements (a-d) for Claim 12 refer to the four anti-BTC clones, respectively, and (elements a-d) for Claim 19 
refer to the same clone.
b) Claims 12-14, 17-22, 24-26, 28, and 31-35 are indefinite for the phrase “binding moiety.” The meaning of a binding moiety could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase and that are integrated into a generic “multispecific binding molecule” with binding ability for the two antigens, BCT and VEGF. 
c) Claims 24-25 and 35 are indefinite for the phrase “a nucleotide sequences encoding the multispecific binding molecule…”. It is not clear if the entire nucleotide sequence is polycistronic comprising each of the separate binding domains encoding the anti-BCT binding moiety and the anti-VEGF binding moiety, or whether separate nucleotide sequences for each of the separate binding domains are what is meant by the term “sequences.”
d) Claims 15 and 23 (and dependent Claim 35) are indefinite because Claim 15 recites “linker 1” and “linker 2” whilst Claim 23 recites “linker” for both the heavy and light chains. It is not clear if this is a typographical error and “linker 1” and “linker 2” should be included for Claim 23. It is not clear if the “linker” in Claim 23 should be the same linker for each of the heavy and light chains. Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 recites the VH/VL domain sequences by SEQ ID NOS: 10 and 21 (NVS1 (a)), SEQ ID NOS: 34 and 45 (NVS2 (b)), SEQ ID NOS 54 and 65 (NVS3(c)), and SEQ ID NOS: 78 and 88 (NVS4(d)) with the proviso the anti-BTC VH and VL domains are at least 90% identical to the parent VH/VL domains in (a)-(d). That the claim does not indicate where any variation occurs within the VH or VL domain means that any one or more CDR1-3 may possess variation. Claim 17 depends from Claim 12 where the VH and VL CDR1-3 are shown as being required for the anti-BTC binding domains. Accordingly, where any variation is introduced into the VH/VL CDR1-3, then Claim 17 is more broadening in subject matter over Claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

12.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites the VH/VL domain sequences by SEQ ID NOS: 101 and 112 (clone NVS8) with the proviso the anti-VEGF VH and VL domains are at least 90% identical to the parent VH/VL domains. That the claim does not indicate where any variation occurs within the VH or VL domain means that any one or more CDR1-3 may possess variation. Claim 20 depends from Claim 19 where the VH and VL CDR1-3 are shown as being required for the anti-VEGF binding domains. Accordingly, where any variation is introduced into the VH/VL CDR1-3, then Claim 20 is more broadening in subject matter over Claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

13.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the heavy chain (HC) and light chain (LC) encoded by nucleic acid sequences by SEQ ID NOS: 104 and 115 (DNA VH/DNA VL of clone NVS8) with the proviso the nucleic acid sequences are at least 90% identical to the parent nucleic acid sequences for the HC/LC. That the claim does not indicate where any nucleic acid variation occurs within the HC or LC means that any one or more CDR1-3 in the VH and/or VL domains may possess variation. Claim 22 depends from Claim 19 where the VH and VL CDR1-3 are shown as being required for the anti-VEGF binding domains. Accordingly, where any variation is introduced into the nucleic acid encoding the VH/VL CDR1-3, then Claim 22 is more broadening in subject matter over Claim 19  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
14.	Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 31 recites the following:

    PNG
    media_image1.png
    362
    621
    media_image1.png
    Greyscale
. The claim is drawn to an anti-BTC binding moiety comprising all of elements “a”-“d” for what is interpreted as a single contiguous binding moiety having four sets of VHCDR1-3 and four sets of VLCDR1-3. The search of the specification for the antibody binding moiety does not identify literal support for these limitations in combination. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643